CADENA, Justice
(dissenting).
The discriminatory treatment of restaurant operators in connection with the interpretation of our exemption statutes apparently began with two decisions in 1882. In Heidenheimer Bros. v. Blumenkron, 56 Tex. 308, it was held that the exemption, applicable only to a family, of household and kitch*806en furniture from forced sale did not apply to furniture which was not “on hand and used by” the family claiming the exemption. The fact that the furniture in question was being used in the operation of a hotel was merely alluded to for the purpose of supporting the conclusion that the furniture was not being used for the-purpose contemplated by the exemption statute. This is made clear by the statement pointing out that it “is not reasonable that one hundred and sixteen mattresses and forty-six bedsteads should be exempted for a private family like that shown by the evidence.” 56 Tex. at 314-315. At no point during the course of its opinion did the Supreme Court indicate that it was considering the contention that the property was exempt under the statutory provision exempting tools, apparatus or books belonging to any trade or profession.
The same is true of the other 1882 decision, Bond v. Ellison, 2 Posey Unrep.Cas. 387 (Tex.Com.Ct.), where the court, after pointing out that the appellant’s assignments of error “are so vague that we will not notice them,” and remarking that the court was not certain that it understood the meaning of the portion of the charge of which complaint was being made, said the exemption of household furniture applied only to “household and kitchen furniture of a family, used by them as a family,” and that furniture kept in a hotel is not exempt from forced sale “by reason of the fact that the hotel-keeper is the head of a family.” 2 Posey Unrep. Cases at 388.
Two years later the Court of Appeals, relying on Blumenkron, held that “furniture used in keeping a restaurant” is not exempt under the section of the statute exempting “household and kitchen furniture,” and that “such property does not come within the meaning of ‘tools’ or ‘apparatus,’ as used in the statute of exemptions, and cannot be claimed as exempt under that clause of the statute.” Frank v. Bean, 3 Willson, Civ.Cas.Ct.App., Sec. 211 (1886). While, as Justice Klingeman’s opinion points out, this holding has not been departed from, no case has made any effort to examine the problem. I am disinclined to accept a gratuitous statement merely because it was made three quarters of a century ago. The ex cathedra statement made in Frank is no more persuasive than the undisclosed reasoning on which we must, out of deference to its antiquity, assume that it was based.
I would consider the question of exemption of restaurant equipment to be an open question at this time, and in view of the oft-repeated statements to the effect that our exemption statutes should be liberally construed in favor of the exemption, 25 Tex.Jur.2d, Exemptions, Sec. 5, pp. 7-9, I would hold that such equipment is exempt.1

. It has never been satisfactorily explained why the baker’s oven, counters and tables are exempt, Lopez v. Naegelin, 59 S.W.2d 844 (Tex.Civ.App.—Beaumont 1933, no writ), but the stove, tables and counters of the cafe operator are not. We have never been told why an electric fan, occasional chairs and a magazine rack in a beauty shop are exempt, McGehee v. Smith, 163 S.W.2d 730 (Tex.Civ.App.—Amarillo 1942, no writ), while an electric fan and tables in a restaurant are not. By what process do chairs and rugs, which are beyond the reach of the sheriff while they are in an attorney’s office, McBrayer v. Cravens, Dargan & Roberts, 265 S.W. 694 (Tex. Comm'n App.1924, opinion adopted), become fair game for creditors when they are moved to a restaurant? Does a pool table, which is protected while it is a part of the equipment of a pool hall, Harris v. Todd, 158 S.W. 1189 (Tex.Civ.App.—Fort Worth 1913, no writ), lose its protected status if the operator of the pool hall installs a lunch counter? The same loss of exempt status would probably be the sad fate of an iron safe which is moved from the office of an insurance agent, where it is exempt, Betz v. Maier, 12 Tex.Civ.App. 219, 33 S.W. 710 (Austin 1896, no writ), to a restaurant.
The construction given to the statute by our courts cannot be classified as a liberal construction. In view of the cases referred to in the preceding paragraph, this construction cannot be defended as either reasonable or sensible.